DETAILED CORRESPONDENCE
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions..  This Office action is in response to Amendments and Remarks filed on 13 June 2022 as a response to the Non-Final Office Action issued 16 March 2022.  Claims 1-20 are cancelled.  Claims 21, 31, and 40 are amended and have been carefully considered.  Claims 21-40 are pending and considered below.

Claim Rejections - 35 USC § 101, Storage Media
	Applicants’ amendments to Claim 40 more clearly claiming the nature of the storage media as a tangible computing element are sufficient to overcome the previously made rejection and therefore the rejection is withdrawn.

Double Patenting
	Applicants filing of a Terminal Disclaimer referencing previously issued and related patents 10,909,562 and 10,304,069 are acknowledged and therefore the rejection of all pending claims under non-statutory double patenting is withdrawn.

Claim Objections
	The Applicants amendments to claim 31 with respect to the previously made objection on the basis of grammar is recognized and therefore the objection is withdrawn.

Reasons for Allowance
Claims 21-4
0 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Hars (20030200489) in view of Olsen (20080076430) and Bull et al. (20090182597) discloses an apparatus, method and computer readable medium comprising: 
	receive a reward notification in response to the determination that the device is within the building; and 
cause the display to display the received reward notification

However, the combination of Hars in view of Olsen and Bull does not teach at least: 
	detect a first trigger based on a degradation of a first signal and a second trigger based on a concurrent improvement of a second signal; determine that the device is within a building based on the detected first trigger and second trigger.

Moreover, the missing claimed elements from the combination of Hars in view of Olsen and Bull are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Hars in view of Olsen and Bull because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for such a combination.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Amir et al. (8139945) for disclosures related to the real time detection of mobile device movements and device identity in a space with the implementation of infrared sensing technologies.  See at least 3:46-67 to 4:1-63
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682